IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                            AT MEMPHIS

LINDA MILLER,                                )   Docket No.: 2015-08-0326
         Employee,                           )
v.                                           )   State File Number: 37214-2015
                                             )
WE CARE         SERVICES/COMFORT             )   Judge Allen Phillips
KEEPERS,                                     )
              Employer,                      )
An~                                          )
                                             )
ACCIDENT FUND INS. CO.                       )
              Carrie~                        )
                                             )

  EXPEDITED HEARING ORDER DENYING MEDICAL AND TEMPORARY
                    DISABILITY BENEFITS



        This matter came before the undersigned Workers' Compensation Judge on
February 3, 2016, upon the Request for Expedited Hearing filed by the employee, Linda
Miller, pursuant to Tennessee Code Annotated section 50-6-239 (2014). Ms. Miller
seeks medical and temporary benefits for an alleged injury to her arms. Comfort Keepers
asserts that if Ms. Miller has sustained any injury, then the date of injury is correctly
dated April 12, 2015. Accident Fund contends that Ms. Miller has failed to establish
causation of her injury but, if she has, then the date of injury is not April 12, 2015, but
rather a later date.

       The central legal issues are: one, whether Ms. Miller has established that her
injury arose primarily from her employment and two, the correct date of injury. For the
reasons set forth below, the Court finds Ms. Miller has not come forward with sufficient
evidence at this time to show her injury arose primarily out of and in the course and
scope of her employment and, accordingly, will not prevail at a hearing on the merits in
establishing entitlement to the requested benefits. Because of this finding, the Court need



                                             1
not decide the precise date ofinjury. 1

                                               History of Claim

       Ms. Miller is a fifty-three-year-old resident of Shelby County, Tennessee who had
worked for Comfort Keepers as a home health care professional since 2005. Her duties
included preparing meals, housekeeping, and personal care of homebound patients.

       Comfort Keepers filed a Petition For Benefit Determination on August 13, 2015,
and listed under "Disputed Issues" the following: "Accident Fund has denied the claim
stating the injury occurred outside of our coverage period. Our coverage ended May 1,
2015. The injury occurred 4/12/15, but was reported late to employer. ' 2 Ms. Miller
agreed with the April 12, 2015 date of injury; Accident Fund did not. After an
unsuccessful mediation, the mediator issued a Dispute Certification Notice (DCN) listing
several disputed issues. The controlling issue here is causation. 3

       Ms. Miller testified she had worked primarily at the home of the same client for
approximately six months prior to her alleged injury. Including both her care of the
primary client and some a~ditional work with another client, Ms. Miller claimed to have
worked as much as seven days per week for twelve hours each day. Though an assistive
device was available to lift her bed-ridden client, she was required physically to "tum"
the client. The turning of the client, either repetitively, or perhaps on one undefined
occasion, is the basis for Ms. Miller's claim of injury to her arms.

       Ms. Miller stated in an affidavit supporting her hearing request that she, "on or
about April 12, 2015 ... experienced a specific event causing injury including, but not
limited to, my right wrist during the course and scope" of her work with Comfort
Keepers. (Ex. 2). However, at the hearing, she testified the injury happened "sometime
in April" and was "around April12." On cross-examination, she admitted she ~id not tell
Comfort Keepers of a specific incident on April 12 and, moreover, did not know where
the April 12 date "came from." But, she did testify to having carpal tunnel syndrome in
the past and that her pain in April was "different." These changed symptoms prompted
her to buy a wrist brace in April and ultimately, on May 10, 2015, report to Comfort
Keepers that she had sustained an injury.


1
  A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.
2
  As discussed hereafter, the actual date that Accident Fund's coverage ended was May 2, 2015, rather than May 1,
2015. Further, the evidence presented did not establish that Ms. Miller provided late notice under law despite the
characterization by Comfort Keepers of the injury being "reported late"; Ms. Miller reported an alleged injury within
thirty days of its occurrence. Tenn. Code Ann. § 50-6-20 I(20 15).
3
  The DCN also listed as disputed issues whether Tennessee has jurisdiction over the claim, the date of alleged
injury, whether Ms. Miller is entitled to medical and/or temporary disability benefits, whether Ms. Miller is entitled
to payment of past medical expenses and proper calculation of the compensation rate.

                                                          2
       Comfort Keepers presented testimony from Ms. Jessica Tate, its benefits
coordinator, who confirmed that Ms. Miller called Comfort Keepers' telephone reporting
number May 10, 2015. In her message, Ms. Miller reported she had injured herself in
April2015. On May 11, 2015, Ms. Miller advised Ms. Tate directly that she sustained an
injury "several weeks ago" when turning a client.

       Ms. Miller testified that Ms. Tate directed her to see Baptist One Care for
evaluation. Ms. Miller reported to a nurse practitioner at Baptist that she had pain in both
wrists. She further stated she "regularly lifts and turns patients at her work but does not
recall any specific injury causing these symptoms. The pain started one week ago and
became severe three nights ago." (Ex. 3 at 2). At the hearing, Ms. Miller did not recall
discussing a specific injury with the provider. The diagnoses were a right wrist contusion
and left wrist strain. !d. at 6.

       She returned to Baptist one week later and reported to a physician that her pain
began one month earlier and occurred at work because of repetitive motion. (Ex. 3 at 7).
The diagnoses were right wrist and left thumb pain. !d. at 9. Because of the persistence
of the reported problems, the physician recommended an orthopedic referral. !d. at 11.
Accident Fund paid for the care at Baptist, provided a panel of orthopedic specialists and
scheduled an appointment with the chosen specialist. Before Ms. Miller attended the
orthopedic appointment, Accident Fund denied her claim. Accident Fund's adjuster,
Janette Mayer, stated in an affidavit that Ms. Miller's history at Baptist on May 12 was,
"there was no specific injury and the onset of symptoms was one week prior." (Ex. 6 at
2). Accordingly, Accident Fund took the position that Ms. Miller's claim arose after its
coverage ended since her symptoms began only one week before May 12, 2015.

        On May 29, 2015, Ms. Miller saw Dr. Christian Fahey, the orthopedic surgeon
chosen from Accident Fund's panel, on her own. Dr. Fahey noted Accident Fund on the
record and recorded Ms. Miller's history of right wrist pain since "April2015." (Ex. 3 at
16). She recalled no injuries "except for lifting patients" and recalled a "specific event
lifting a patient [but] she is not sure when." !d. Dr. Miller diagnosed a cervical strain
and recommended therapy for her neck. He noted that, "[her] wrists should improve on
their own." !d. at 17.

       After the visit to Dr. Fahey, Ms. Miller continued care on her own. She saw Dr.
Kallol Saha at Nova Medical Center on June 10, 2015, and reported, "lifting and turning
patients caused radiating pain and numbness in hands." (Ex. 3 at 20). Dr. Saha
diagnosed a cervical strain and bilateral tenosynovitis of the hands and wrists. !d. at 21.
Return visits on June 16 and June 23, 2015, note identical histories and diagnoses. !d. at
24 and 28.

       On June 29, 2015, Ms. Miller saw Dr. Nahum Beard, an orthopedic surgeon. (Ex.
3 at 33). Her history was a gradual onset of "pain in the hand and wrist" that had "been

                                             3
going on since April." Dr. Beard diagnosed diffuse tenosynovitis of the right wrist and
recommended conservative care. !d. On July 30, 2015, he noted she requested his
opinion regarding "some numbness and tingling that has been going on in the left hand ..
. for close to a year." (Ex. 3 at 35). Dr. Beard noted cervical osteoarthritic changes with
"presumed ... chronic radiculitis" and obtained nerve conduction studies that revealed
mild cubital tunnel syndrome and residuals from an earlier carpal tunnel syndrome. ld. at
36. He later injected the tenosynovitis-affected areas of the right hand on two occasions.
Ultimately, on September 4, 2015, he released Ms. Miller to return as needed with a final
diagnosis of tenosynovitis and "left-sided mild cubital tunnel symptoms that have
markedly improved." ld. at 37.

       The parties placed no other medical records into evidence. Ms. Miller testified
that another physician, a Dr. Callandruccio at Campbell Clinic, had recommended
surgery. To date, she has had neither surgery nor any further medical treatment.

       Ms. Tate confirmed Ms. Miller worked for Comfort Keepers until May 13, 2015,
and then worked on light duty until July 2, 2015. From July 21, 2015, until November 8,
2015, she worked at full duty. In November 2015, Ms. Miller encountered additional
problems with her hands and also problems with her back. Ms. Tate confirmed that, as of
the date of the hearing, Ms. Miller remained an employee of Comfort Keepers, but the
company currently did not have an assignment available for her.

        Ms. Miller contended this proof established an injury resulting from her work at
Comfort Keepers. She argued that neither Comfort Keepers nor Accident Fund offered
proof as to any other cause of her injuries. Further, the medical records "repeatedly"
addressed repetitive trauma, and those records establish an injury arising out of and in the
course of her employment. For its part, Comfort Keepers argued that Baptist's note from
May 12, 2015, is insufficient to establish causation of an injury in early May 2015
because a nurse practitioner generated the note. 4 However, the remaining medical
evidence establishes an injury date of April 12, 2015, and is a sufficient basis for the
Court to "rule in the employee's favor" that she would likely prevail on causation at a full
hearing. Finally, Accident Fund argued that there was no specific incident reported after
the May 19, 2015 Baptist note, and if the injury is indeed gradual, then it cannot be
Accident Fund's responsibility under the last-day-worked rule. Regardless, it argued
there is no medical evidence of a compensable injury.

                             Findings of Fact and Conclusions of Law

        Because this case is in a posture of an Expedited Hearing, Ms. Miller need not

4
  The Court agrees that "a nurse practitioner is not an expert who can testifY as to medical causation." See, e.g.,
Hinson v. Claiborne & Hughes Health Ctr., No. M2006-02306-COA-R3-CV, 2008 Tenn. App. LEXIS 105, at *15
(Tenn. Ct. App. Feb. 26, 2008). However, this argument is not dispositive given the finding of inadequate medical
causation; regardless, there is no "opinion" regarding causation in the nurse's note of May 12,2015.

                                                        4
prove every element of her claim by a preponderance of the evidence in order to obtain
relief. McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App. Bd. Mar. 27, 2015).
Instead, she must come forward with sufficient evidence from which this court might
determine she is likely to prevail at a hearing on the merits. !d.; Tenn. Code Ann. § 50-6-
239(d)(l)(2015). In analyzing whether she has met her burden, the Court will not
remedially or liberally construe the law in her favor, but instead shall construe the law
fairly, impartially, and in accordance with basic principles of statutory construction
favoring neither Ms. Miller nor Comfort Keepers and Accident Fund. See Tenn. Code
Ann.§ 50-6-116 (2015). Based upon the evidence at this time, the Court finds Ms. Miller
has not shown she is likely to prevail at a hearing on the merits regarding causation and,
accordingly, denies her request for benefits.

        To be compensable, Ms. Miller must show that her alleged injury arose primarily
out of and in the course and scope of her employment. Tenn. Code Ann. § 50-6-102(14)
(20 15). She must also show her injury was caused by an incident, or specific set of
incidents, identifiable by time and place of occurrence Tenn. Code Ann. § 50-6-
102(14)(A) (2015). Further, she must show, "to a reasonable degree of medical certainty
that [her alleged work injury] contributed more than fifty percent (50%) in causing the ..
. disablement or need for medical treatment, considering all causes." Tenn. Code Ann. §
50-6-102(14)(C) (2015). "Shown to a reasonable degree of medical certainty" means
that, in the opinion of the treating physician, it is more likely than not considering all
causes as opposed to speculation or possibility. Tenn. Code Ann. § 50-6-102(14)(D)
(2015).

         Upon careful review of the records, the Court finds no opinion from a treating
physician that Ms. Miller's alleged injuries are more likely than not related to her work at
Comfort Keepers. The records of both Baptist One Care and Dr. Fahey do contain
references to an alleged injury while turning patients. Likewise, in the records of Dr.
Saha, Ms. Miller reported that, "lifting and turning patients caused radiating pain and
numbness in [her] hands." (Ex. 3 at 24). Finally, when she saw Dr. Beard at Campbell
Clinic, she reported a "gradual onset" of pain in the right wrist which had "been going on
. . . since April." (Ex. 3 at 33). While these records for the most part establish
complaints of pain from the turning of patients, and arguably establish the date of onset in
April 2015, they contain no medical expert opinion that the injuries of which Ms. Miller
complains arose primarily out of her employment.

       Ms. Miller also contends that neither Comfort Keepers nor Accident Fund came
forward with any other possible causes of her alleged injury. This argument cannot
prevail; neither the employer nor the carrier is required to prove an alternative cause.
Rather, Tennessee law is well-settled that the employee bears the burden of establishing
all elements of her claim, including medical causation. Parker v. Ryder Truck Lines, Inc.,


                                             5
591 S.W.2d 755, 759 (Tenn. 1979). 5 Our Appeals Board recently stated, "[w]ith respect
to the element of medical causation, it was traditionally the employee's burden to offer
expert medical proof of causation ' [e]xcept in the most obvious, simple and routine
cases."' Scott v. Integrity Staffing Solutions, No. 2015-01-0055, 2015 TN Wrk. Comp.
App. Bd. LEXIS 24 (Tenn. Workers' Comp. App. Bd. Aug. 18, 2015), citing Cloyd v.
Hartco Flooring Co., 274 S.W.3d 638, 643 (Tenn. 2008). The injury in this case is not so
obvious as to remove the need for expert proof of causation. Further, in Scott, our
Appeals Board noted that:

        [F]or injuries before July 1, 2014, an injured employee could satisfy her
        burden of proof of medical causation by offering expert medical
        testimony that a work accident 'could be' the cause of the employee's
        medical condition, when there was corroborating lay testimony from
        which it could reasonably be inferred that the incident was in fact the
        cause of the injury. See, e.g., Hill v. Eagle Bend Mfg., 942 S.W.2d 483
        (Tenn. 1997). The analysis in such cases was predicated on expert
        medical testimony combined with corroborative lay testimony. Thus, even
        under pre-reform law, lay testimony alone was insufficient in most cases to
        establish adequate evidence of medical causation.

Scott, at * 11 (emphasis added).

       Ms. Miller cannot rely upon her own testimony because it is she who must
establish causation and her "lay testimony ... without corroborative expert testimony,
[does] not constitute adequate evidence of medical causation." Scott, at * 12. She must
"secure expert opinions or other evidence necessary to address any applicable burden of
proof." Pool v. Jarmon D&Q Transport, No. 2015-06-0510, 2016 TN Wrk. Comp. App.
Bd. LEXIS 1, at* 10 (Tenn. Workers' Comp. App. Bd. Jan. 4, 2016).

       Given the totality of the evidence at this time, the Court is unable to find that Ms.
Miller has come forward with sufficient evidence to show she would likely prevail at a
hearing on the merits and denies her request for benefits.


IT IS, THEREFORE, ORDERED as follows:

    1. Ms. Miller's claim against Comfort Keepers and Accident Fund for the requested
       medical and temporary benefits is denied at this time.


5
  In cases where the Supreme Court has addressed a causation issue not based on the remedial nature or liberal
construction of the prior Act, this Court is bound by the Supreme Court's analysis. McCord v. Advantage Human
Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, *7 n.4 (Tenn. Workers' Comp. App. Bd.
Mar. 27, 2015).

                                                      6
   2. This matter is set for an Initial (Status) Hearing on April 6, 2016, at 9:00 a.m.
      Central time.

       ENTERED this the 25th day of Februar ,



                                   Judge Allen Phillips
                                   Court of Workers' Compensa i


Initial (Status) Hearing:

      An Initial (Status) Hearing has been set with Judge Allen Phillips, Court of
Workers' Compensation Claims. You must call 901-422-5263 or toll-free at 855-
543-5038 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board

                                            7
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of
   Indigency in accordance with this section shall result in dismissal of the
   appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                         8
                                               APPENDIX

Exhibits:
   1. Baptist Work Status Report
   2. Affidavit of Linda Miller
   3. Medical Records of:
                            o Baptist One Care
                            o Baptist Minor Medical
                            o Memphis Orthopedic Group
                            o Nova Medical Centers
                            o Campbell Clinic
   4. Wage Statement
   5. Accident Reports
   6. Affidavit of Janette Mayer (with attachments)


Technical record:

    1.   Petition for Benefit Determination, filed on August 13,2015
    2.   Dispute Certification Notice, filed on September 10, 2015
    3.   Request for Expedited Hearing, filed on November 5, 2015
    4.   Affidavit of Linda Miller
    5.   Ms. Miller's Brief
    6.   Comfort Keepers' Brief
    7.   Accident Fund' s Brief




6
   The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence. Employee made an Exhibit of her Affidavit.


                                                      9
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 25th day
ofFebruary, 2016.


Name                        Certified Via        Via     Service sent to:
                            Mail      Fax        Email
Andrew McClelland,
Employee's Counsel                                 X     Andrew@calljmb.com
Stephen P. Miller,
Employer's Counsel                                X      smiller@mckuhn.com
Cole B. Stinson,
Carrier's Counsel                                 X      Cole.stinson@accidentfund.com




                                        Penny Shrum, Clerk of Court
                                        Court of Workers' Compensation Claims
                                        WC.CourtCierk@tn.gov




                                            10